Citation Nr: 0335611	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  99-07 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for status post-
pyeloplasty obstruction of the right uertero-pelvic junction.

2.  Entitlement to an increased evaluation for ganglion cyst 
of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On June 5, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  The veteran has reported to a VA 
physician in March 2003 of interference 
with employment and time lost from work 
due to service-connected disabilities.

Request the veteran to provide the name 
and address of his employer and the time 
during which he has lost time from work 
due to urinary or left wrist problems.

Contact this employer and request a copy 
of any personnel record or statement 
corroborating the veteran's report of 
three to five days per month absence from 
work for medical reasons during all or 
any part of the period concerned.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination(s):  genitourinary including 
kidney, skin, and orthopedic.  [Regarding 
the wrist, documents in the claims folder 
corroborate that the veteran's left wrist 
is of concern in this case.]  Send the 
claims folder to the examiner(s) for 
review.

The genitourinary examiner should review 
the March 2003 and the November 1998 VA 
examination reports and upon current 
examination of the veteran and, 

(a) explain whether the veteran's 
urinary frequency is a symptom of or 
related to his post-pyeloplasty 
obstruction of the right uretero-
pelvic junction; 

(b) identify the etiology of the back 
pain at the site of the past 
pyeloplasty more precisely than 
"post-operative pain," or explain why 
more precise etiology cannot be 
identified; 

(c) determine whether the veteran's 
hypertension is related to renal 
dysfunction.

The skin examiner must reach a current 
diagnosis as to the left wrist.  The skin 
examination must describe any scars or 
other dermatologic findings related to 
the left ganglion cyst that was aspirated 
in service including size, pain, and 
impairment of function of the scarred 
body part.

The orthopedic examiner must reach a 
current diagnosis as to the left wrist.  
State whether any current orthopedic 
findings are related to the left ganglion 
cyst that was aspirated in service.  If 
so, report any limitation of motion of 
the affected part, including due to pain 
on motion, and report other increases of 
impairment due to flare-ups of any 
condition diagnosed as related to the 
ganglion cyst.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





